Citation Nr: 1732178	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-00 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

	
THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.W.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a hearing held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript is in the Veteran's claims file.  In March 2016 the Veteran was provided an opportunity to appear at a new hearing before another VLJ.  He responded that he does not want a new hearing.

This claim was previously before the Board in August 2015 and November 2016, at which times the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDING OF FACT

The Veteran's diastolic pressure has been predominantly less than 110 and his systolic pressure has been predominantly less than 200.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify was met in a November 2009 letter to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was scheduled for another VA examination in December 2016 for which he did not appear and did not report good cause for missing.  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  

II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an evaluation in excess of 10 percent for his service-connected hypertension.  Pursuant to DC 7101, a 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and the maximum schedular rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. §4.104, Diagnostic Code 7101.

The Veteran wrote in November 2009 that his blood pressure was out of control, even when he tried to control it.  He had a VA examination in January 2013 at which it was noted that his hypertension treatment plan included taking medication on a continuous basis.  The blood pressure readings at the examination were 146/94, 152/88, and 148/97.

At the June 2015 Board hearing the Veteran testified that he was on medication for blood pressure.  He had to keep calm due to his hypertension and could feel it when he was under stress.  The Veteran believed that his hypertension had gotten worse since he had last been evaluated.  In a September 2015 statement the Veteran wrote that he sometimes felt himself getting to the point of having a stroke or heart attack due to his hypertension.  He had adjusted his diet and exercise.

The Veteran had another VA examination in October 2015 at which it was noted that he took amlodipine on a continuous basis.  The blood pressure was noted to have been 134/77 in June 2015 and was 156/90 and 146/90 at the examination.  The average blood pressure was noted to be 145/85.  

In numerous blood pressure readings from VA treatment from November 2008 through June 2016, the diastolic pressure has predominantly been less than 110 and the systolic pressure has predominantly been less than 200.  The first exception was in November 2009, when blood pressure was 169/121.  The previous reading from July 2009 was 154/103 and the next readings from February 2010 were 144/92 and 154/91.  At August 2014 VA treatment there was a blood pressure reading of 187/122.  Two subsequent readings from the same day were 158/99 and 149/94.  Blood pressure was 143/98 at October 2014 VA treatment, and the dosage of amlodipine was increased.  It was noted that the cardiovascular risk was seven percent and would decrease to four percent if the blood pressure was well-controlled.  At June 2016 VA treatment the blood pressure was 135/87.

The VA examinations and treatment records show that at no time has the diastolic pressure been predominantly 110 or more or the systolic pressure predominantly 200 or more.  The Board therefore finds that the Veteran's hypertension most nearly approximates the criteria for a 10 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code 7101.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-connected hypertension.   The January 2013 VA examiner felt that hypertension impacted the Veteran's ability to work in that he may get headaches and lightheadedness, which would cause him to have to sit down and rest.  He did not have to have his blood pressure checked during those episodes.  The October 2015 VA examiner opined that the Veteran's hypertension did not impact his ability to work.  While the record shows that there may be some interference with some job related activities due to the service-connected disability, there is no cogent evidence of unemployability and thus consideration of a TDIU is not warranted.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected hypertension, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Because the evidence preponderates against the claim for an evaluation in excess of 10 percent for hypertension, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 10 percent for hypertension is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


